Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.

  UNITED STATES OF AMERICA,

                Plaintiff,

  v.

  1.     1342 S EAST ELLICOTT ROAD, CALHAN, COLORADO;
  2.     39480 HIGHWAY 94, RUSH, COLORADO;
  3.     5816 LITTLE RIVER DRIVE, TAMPA, FLORIDA, 33165;
  4.     6801 MITCHELL CIRCLE, TAMPA, FLORIDA, 33634;
  5.     5949 MOHR LOOP, TAMPA, FLORIDA, 33615; and
  6.     2016 JAGUAR XJ SAJWJ1CD5G8V94142.

             Defendants.
  _____________________________________________________________________

                VERIFIED COMPLAINT FOR FORFEITURE IN REM
  __________________________________________________________________

         The United States of America, by and through United States Attorney Jason R.

  Dunn and Assistant United States Attorney Tonya S. Andrews, pursuant to Supplemental

  Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                                JURISDICTION AND VENUE

         1.     The United States of America (the AUnited States@) has commenced this

  action pursuant to the civil forfeiture provisions of 21 U.S.C. ' 881, seeking forfeiture of

  defendant property based upon violations of 21 U.S.C. ' 801 et seq. This Court has

  jurisdiction under 28 U.S.C. '' 1345 and 1355.

         2.     Venue is proper under 21 U.S.C. ' 881(j) and 28 U.S.C. ' 1395, as some

  of the defendant property is located, and most of the acts described occurred in the

  District of Colorado.


                                               1
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 2 of 20




                                  DEFENDANT PROPERTY

         3.     Defendant property is more fully described as:

                a.     1342 South East Ellicott Road, South, Calhan, Colorado,

  (defendant 1342 S East Ellicott Road), more fully described as:

                     SLY 355.00 FT OF NE4SE4 SEC 19-14-62

          Defendant 1342 South East Ellicott Road was purchased on August 9, 2016 by

  Juan Carlos Cruz for $150,000.00, and upon information and belief is encumbered in

  the amount of $60,000.00.

                b.     39480 Highway 94, Rush, Colorado, (defendant 39480 Highway

  94), more fully described as:

                     TRACT IN E2 OF SEC 10-14-60 AS FOLS: COM AT SE COR OF SD
                     SEC 10, TH N 0<56'00'' W 1829.51 FT, S 88<42'28'' W 940.50 FT
                     FOR POB, TH CONT S 88<42'28'' W 1677.31 FT, S 1<14'35'' E
                     1829.47 FT, N 88<42'28'' E 1667.42 FT, TH N 0<56'00'' W 220.0 FT,
                     TH CONT N 0<56'00'' W 1609.51 FT TO POB, EX PART TO STATE
                     FOR HWY, W/MR

         Defendant 39480 Highway 94 is titled in the name of Yamir Rios and Gonzalo E

  Lopez. It was purchased on September 26, 2006, for $62,000.00, and upon information

  and belief is unencumbered.

                c.     5816 Little River Drive, Tampa, Florida, 33165, (defendant 5186

  Little River Drive), more fully described as:

                     Lot 5, Block 1, Mecca City, according to the Map or Plat thereof as
                     recorded in Plat Book 32, page(s) 57, of the Public Records of
                     Hillsborough County, Florida.
                     Parcel ID No. 006484. 0000
                     A/K/A Property Address: 5816 Little River Dr., Tampa, FL 33615.




                                                  2
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 3 of 20




          Defendant 5816 Little River Drive is titled in the name of Land Trust, which

  names Lazaro Cordero-Becerra as the sole trustee. It was quit-claimed to Lenrry

  Cordero on September 13, 2017, and upon information and belief is unencumbered.

                d.     6801 Mitchell Circle, Tampa, Florida, 33634, (defendant 6801

  Mitchell Circle), more fully described as:

                Lot 32, Block 7, Town 'N Country Park Section 9 Unit No. 8, according to
                the Plat thereof as recorded in Plat Book 44, page(s) 89, of the Public
                Records of Hillsborough County, Florida.
                Parcel ID No. U-25-28-17-099-000007-00032.0
                A/K/A Property Address: 6801 Mitchell Circle, Tampa, FL 33634.

          Defendant 6801 Mitchell Circle was purchased on June 15, 2018, by the

  Realtop Group LLC and placed in the name of 6801 Mitchel Circle in Tampa, Florida

  33634 Land Trust.

                e.     5949 Mohr Loop, Tampa, Florida, 33615, (defendant 5949 Mohr

  Loop), more fully described as:

                Lot 7, Parcel 2, of “treehouses at Mohr Loop” according to the Plat
                Thereof as recorded in Plat Book 88 at Page 82 of the Public Records of
                Hillsborough County of Florida. Folio: 006617-0154 PIN: U-31-28-18-177-
                000003-00024.0.

          Defendant 5949 Mohr Loop is titled in the name of Rolando and Yinette Medina.

  It purchased by Lenrry Cordero-Becerra on October 12, 2018, for $100.00 and quit

  claimed to Rolando and Yinette Medina on September 12, 2019. Upon information and

  belief, the property is unencumbered.

                f.     2016 Jaguar XJ VIN # SAJWJ1CD5G8V94142, (defendant 2016

  Jaguar XJ), in the name of Yinette Medina, currently in Tampa, Florida. Upon

  information and belief, defendant Jaguar XJ is unencumbered.




                                               3
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 4 of 20




                           FACTUAL BASIS FOR FORFEITURE

        Except as otherwise noted, all of the following facts and information have been

  discovered through my own investigation and observations, and the observations and

  investigations of fellow law enforcement officers as reported to me.

                                        Background

        4.     In October 2015, local law enforcement began an investigation into a Cuban

  Marijuana Drug Trafficking Organization (DTO) in Colorado Springs and El Paso County,

  Colorado. The DTO consists mainly of families that originated in Florida and moved to

  Colorado. The DTO exported marijuana outside of Colorado to New York, Florida, New

  Mexico, and Kentucky.

        5.     This investigation includes hundreds of individuals and approximately four

  hundred indoor marijuana grows associated with the DTO. Numerous federal search

  warrants have been executed over the course of the investigation.

        6.     Led by Lenrry Cordero-Becerra, a Florida Resident, (“Lenrry Cordero”),

  multiple individuals are operated marijuana grow houses in Colorado under his

  instruction. Cordero is the “boss” of the organization and would direct the operations of

  the group and secure buyers for the marijuana. He provided knowledge about setting up

  the marijuana grows, cultivating marijuana, and would also provide money for other

  members of the DTO to rent or purchase the marijuana grow houses.

        7.     Cordero managed the money and distributed it once the marijuana was

  sold. Some DTO members would help to transport the marijuana out of state, largely to

  Kentucky.

        8.     Josue Romero is a real estate broker who assists the DTO to purchase



                                              4
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 5 of 20




  single-family homes for the purpose of growing marijuana. Romero owns the real estate

  businesses My Processing Hub and My Lending Hub in Tampa, Florida. Members of the

  DTO can apply for a mortgage loan through Romero by claiming more assets and net

  worth than they actually have, and without providing proof of income. Romero keeps a

  portion of the bulk cash provided by the DTO members at closing.

                                       Investigation

        Defendant 1342 S East Ellicott Road

        9.     On August 9, 2016, Juan Carlos Cruz (“Cruz”), a resident of Tampa, Florida,

  purchased defendant 1342 S East Ellicott Road, Calhan, Colorado, for $150,000.00.

  Cruz is a known associate of Josue Romero and Lenrry Cordero.

        10.    Cruz became the electrical service subscriber of defendant 1342 S East

  Ellicott Road on September 15, 2016. The registered email on the electrical account was

  Romero@mylendinghub.com. On May 1, 2017, the account was in the name of Angel S.

  Ibargollin. Below is a usage and billing table based on information provided by Mountain

  View Electric Association (MVEA) from April 2017 to August 2017.

         Billing Period             Usage                      Use Revenue

         Aug-17                     35,480                     $2,482.16

         July-17                    30,840                     $2,171.28

         Jun-17                     13,040                     $1,003.18

         May-17                     22,720                     $1,613.24

         Apr-17                     32,960                     $2,358.82



        11.    According to the United States Energy Information Administration, the


                                              5
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 6 of 20




  average electricity consumption for a U.S. resident utility customer was 10,812 kWh per

  year and an average of 901 kWh per month. At its peak, the usage amounts during the

  time Cruz was the subscriber for the Ellicott Road account were over 36 times higher than

  the national average of kWh usage per month. The usage between June 2017 and

  August 2017 averaged 29 times higher than the national average.

         12.    Investigators became aware that Cruz was scheduled to travel from Florida

  to Colorado on a United Airlines flight on June 26, 2017. Law enforcement believed Cruz

  was also a financer for the DTO.

         13.    On June 26, 2017, investigators from the Drug Enforcement Administration

  (DEA) and Tampa Homeland Security Investigations (HSI) conducted surveillance on

  Cruz during his travel from Florida to Colorado.

         14.    DEA agents in Colorado observed Cruz land at the Denver International

  Airport, where a man who was waiting for him in the concourse immediately approached

  him. Cruz and the man left the airport in the same car, and drove to defendant 1342 S

  East Ellicott Road.   Through aerial surveillance, law enforcement observed a large

  marijuana grow on the property at defendant 1342 S East Ellicott Road.

         15.    On October 11, 2017, the El Paso County Sheriff’s Office executed a federal

  search warrant at defendant 1342 S East Ellicott Road. The resident of the property,

  Angel Salinas-Ibargollin, was present at the time of the search with his son.

         16.    Officers located a grow room with 55 marijuana plants at the rear corner of

  the residence. Directly across from the first room, 45 marijuana plants were growing in a

  second grow room. The hallway leading to the cultivation rooms had a small open area

  with a large water tank, pumps, aerators, and fertilizers.



                                               6
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 7 of 20




        17.    In the back yard of defendant 1342 S East Ellicott Road, there was a small

  outbuilding and a large area hidden behind a six-foot privacy fence. Inside the privacy

  fence, there was a large marijuana grow comprised of 233 marijuana plants.           The

  outbuilding contained drying racks holding approximately 200 pounds of processed

  marijuana.

        Defendant 39480 Highway 94

        18.    Defendant 39480 Highway 94 was purchased on September 26, 2006, by

  Yamir Rios (hereinafter “Rios”) and Gonzalo E Lopez for $62,000.00.         Yamir Leon,

  (hereinafter “Leon”) a known member of the DTO, lives there with his wife and children.

        19.    On May 23, 2017, investigators from the DEA Colorado Springs Resident

  Office (CSRO) executed a federal search warrant at defendant 39480 Highway 94. An

  individual by the name of Alexi Acosta-Gutierrez was present at the time of the search.

        20.    Officers found an outbuilding on the east end of the property. Inside the

  outbuilding, there was an active marijuana grow containing 65 marijuana plants. To the

  far west end of the property in a barn style building, there were 148 actively growing

  marijuana plants, and 30 more plants growing in another room.

        21.    In a subsequent interview, Acosta-Gutierrez told officers that he lives with

  his mother in Pueblo West, Colorado. He told officers that his sister, Yumerkys Moreira,

  lived with her husband, Leon, and their children in defendant 39480 Highway 94.

        22.    Acosta-Gutierrez told officers that he has seen the owner of the property,

  Yamir Rios, at defendant 39480 Highway 94 a few times.

        23.    During the interview with Acosta-Gutierrez, Leon arrived on scene and told

  officers he was the owner of the marijuana grow in the east end of the property.



                                              7
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 8 of 20




         24.    When officers interviewed Leon, he told them that he lives at defendant

  39480 Highway 94, but the house is actually owned by Gonzalo Lopez and Rios. Leon

  told officers that Rios was growing marijuana in Rush, Colorado.

         25.    Gonzalo E Lopez was identified as the father of Kenny Lopez Hurtado.

  Lopez Hurtado was later contacted during the execution of a search warrant and seizure

  of bulk cash and a marijuana grow located at 6211 Calhan Road, and was indicted for

  manufacturing 100 plants or more of marijuana.

         26.    Also present during the search at 6211 Calhan Road was Carlos Pardo

  Ruiseco, who was later identified as the man who picked up Juan Carlos Cruz from the

  airport on June 26, 2017, and transported him to 1342 S East Ellicott Road.

         27.    On March 22, 2017, during the search of 1453 Lookout Springs Drive, a

  different marijuana grow house associated with the DTO, officers found documents in the

  names of Rios and Gonzalo E. Lopez pertaining to defendant 39480 Highway 94,

  including electrical billing documents and a quitclaim deed listing Yamir Rios and Gonzalo

  E. Lopez as the grantees.

         28.    The target of the search warrant at 1453 Lookout Springs Drive was Claro

  Rios, a known associate and probable relative to Yamir Rios. During the search, multiple

  items belonging to Yamir Rios were found in one of the bedrooms. Investigators believed

  Yamir Rios actually resided at the residence, and a marijuana grow was seized at this

  location as well.

         29.    Mountain View Electric Association (MVEA) created a design for the

  electrical service of a greenhouse for Gonzalo at defendant 39480 Highway 94. The total

  cost was computed to be $17,472.00, and Gonzalo E. Lopez paid $11,907.00 in cash up



                                              8
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 9 of 20




  front, which was deducted from his total cost for an 800 ampere service. The name on

  the MVEA electrical account is Gonzalo E. Lopez. Lopez paid for the service in cash and

  the service began on March 21, 2017.

         30.    Yamir Leon has been indicted in criminal case number 19-cr-00182-W JM

  in Count One with knowingly and intentionally manufacturing 100 and more marijuana

  plants from a time unknown but not later than on or about May 23, 2017, in violation of 21

  U.S.C. §§ 841(a)(1) and (b)(1)(B)(vii); and in Count Two with knowingly and intentionally

  maintaining 39480 Highway 94, Rush, Colorado, for the purpose of manufacturing and

  distributing marijuana, in violation of 21 U.S.C. §§ 856(a)(1) and (b).

                     INVESTIGATION OF LENRRY CORDERO-BECCERA

         31.    On December 8, 2015, investigators in Colorado received information from

  local law enforcement regarding a possible connection between Tampa Bay, Florida and

  Colorado Springs, Colorado.       They believed that Lenrry Cordero-Becerra (“Lenrry

  Cordero”) had moved to Colorado Springs recently and reported that he had run a large

  marijuana cultivation and distribution organization in Naples, Florida in 2010, and was

  arrested and served 3 years in prison followed by 2 years of probation.

         32.    Over the course of the investigation into the drug trafficking activities of the

  DTO in Colorado, the DEA and HSI Colorado Springs executed search warrants at ten

  properties used to grow marijuana. Investigators linked at least six of these marijuana

  grow houses in Colorado with Lenrry Cordero, including the following:

                a)    20590 Calle Pacifico Point, Fountain, Colorado, was quit claimed
                      from Josue Romero to Lenrry Cordero in 2017; 245 marijuana plants
                      were seized from this address on May 23, 2017.

                b)    6750 Indian Village Heights, Fountain, Colorado, is titled to Didier De
                      La Riva Gil. Reinier Cordero Rodriguez, Lenrry Cordero’s nephew,
                      registered this address as his home address with the Colorado DMV.

                                                9
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 10 of 20




                      Law enforcement seized 118 marijuana plants from this address on
                      March 14, 2018.

                 c)   7946 Alaya Way, Fountain, Colorado, is titled to Juan Miguel
                      Becerra, Lenrry Cordero’s cousin. Lenrry Cordero also registered a
                      white Ford van to this address, and listed this as his home address
                      on his Colorado’s driver’s license. Law enforcement seized 333
                      marijuana plants at this address on March 14, 2018.

                 d)   7923 Alaya Way, Fountain, Colorado is titled to Yaima Leon, who is
                      Juan Miguel Becerra’s wife. Yaima Leon operated the marijuana
                      grow on behalf of her husband and Lenrry Cordero. Law
                      enforcement seized 133 marijuana plants from this address on March
                      14, 2018.
                 e)   1115 Server Drive, Colorado Springs, Colorado, is occupied by
                      Osmany Bonachea Matos. Osmany Matos was an associate of the
                      2010 Florida DTO that Lenrry Cordero was involved in. Law
                      enforcement seized 40 marijuana plants at this residence on March
                      14, 2018.

                 f)   35294 Shear Road, Yoder, Colorado is titled to Ledis Cordero Diaz,
                      Lenrry Cordero’s daughter. Law enforcement seized 375 marijuana
                      plants at this address on March 14, 2018.
          33.     Lenrry Cordero-Becerra was the leader of the group, who are associated

   together through ties of family and friendship.       Reinier Cordero Rodriguez,       Lenrry

   Cordero’s nephew, was closely involved with his uncle at the beginning of the conspiracy

   as he would accompany Lenrry to the various grow houses and obtain and deliver

   supplies for the grows.

          34.    Later, Reinier Cordero took on a lower role of primarily transporting

   marijuana, and Luis Rodrigo De La Vega Del Valle became Lenrry’s primary assistant.

          35.    Reinier Cordero introduced Lenrry to a significant customer in Louisville,

   Kentucky, and facilitated the distribution with the promise of receiving a cut of the profits.

   Eventually, Lenrry began negotiating directly with the buyer, instead promising the DTO

   members payments to transport the marijuana.

          36.    The Colorado investigation led to large-scale arrests and multiple

                                                10
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 11 of 20




   individuals, including Ranier Cordero and Lenrry Cordero-Beccera being indicted for

   growing marijuana.

  Traffic Stops

                  October 27, 2017

         37.      On October 27, 2017, Kansas Highway Patrol conducted a traffic stop

   based on traffic infractions of a car driven by Lenrry Cordero’s ex-girlfriend.       The

   passenger was Cordero’s daughter, Ledis Cordero-Diaz.

         38.      The ex-girlfriend consented to a vehicle search during which officers found

   97 1-lb bags of processed marijuana, a small amount of cocaine, and $20,000.00 in

   bundled cash. Cordero’s ex-girlfriend was charged and pled guilty to the marijuana and

   cocaine. Cordero-Diaz was not charged.

                  December 5, 2017

         39.      On December 5, 2017, Kansas Highway Patrol stopped a westbound truck

   pulling a home-made car trailer for traffic violations. The driver was Lenrry Cordero-

   Becerra, and the passenger was Luis Rodrigo De La Vega Del Valle.

         40.      The officer noted during the stop that the trailer had a false-floor hidden

   compartment. The compartment was empty, but Del Valle had a bundle of cash in the

   amount of $8,520 in his pocket.

                  March 14, 2018

         41.      On March 14, 2018, HSI Tampa conducted surveillance at the residence

   of Lenrry Cordero at 5816 Little River Drive, Tampa, Florida 33615. Cordero left the

   house carrying a cardboard box and drove off in a Ford F150 truck.

         42.      Soon after, law enforcement conducted a traffic stop of the truck. Cordero



                                               11
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 12 of 20




   gave consent for officers to search his truck, where they found the cardboard box wedged

   under the rear seat. Officers found a vacuum-sealed bag inside the box containing bulk

   cash in denominations of 100’s and 20’s.

          43.    Cordero also gave law enforcement consent to search defendant 5816 Little

   River Drive. During the consent search, more vacuum-sealed cash was discovered inside

   the dishwasher. A money counter, heat sealer, and rolls of vacuum seal plastic were also

   seized, as were 3 vehicles for suspected proceeds of drug trafficking.

                                              ARREST

          44.    On January 6, 2019, the Louisville Metro Police Department was conducting

   surveillance on a property in relation to the DTO, 4518 Sedgefield Court, Louisville,

   Kentucky. A confidential source told law enforcement that a large shipment of marijuana

   had just been delivered to the property.

          45.    Several vehicles left the residence at the same time, including a black

   iDodge Ram 3500. Lenrry Cordero was the passenger in the truck, which was pulling a

   car on a trailer behind it. Law enforcement conducted a traffic stop on the truck, and a

   certified K-9 was deployed to conduct an open-air sniff of the truck. The K-9 alerted to the

   odor of narcotics underneath the trailer being pulled behind the truck. Law enforcement

   then found 75 pounds of marijuana concealed in the frame of the trailer.

          46.    Cordero has been indicted in criminal case number 19-CR-00298-PAB, in

   Count One with of possession with intent to distribute 100 kilograms and more marijuana,

   manufacturing 100 or more marijuana plants from a time unknown but not later than on

   or about May 2016, through on or about January 6, 2019, in violation of 21 U.S.C. §§

   841(a)(1) and (b)(1)(B)(vii), all in violation of 21 U.S.C. § 846; and in Count Two with



                                                12
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 13 of 20




   unlawfully and knowingly using and maintaining a place located at 20590 Calle Pacifico

   Point, Fountain, Colorado, for the purpose of manufacturing marijuana in violation of 21

   U.S.C. §§ 856(a)(1) and (b).

                                      Financial Investigation

          47.     Throughout the investigation, law enforcement learned that Cordero

   purchased real properties in Colorado and Florida with illicit drug proceeds for the

   purpose of growing marijuana, as well as other assets such as vehicles. He has routinely

   placed his properties and businesses in the names of other individuals, including Juan

   Miguel Becerra, Leonel Rios, and Rolando Medina, in order to deter law enforcement

   from his drug trafficking activities.

          Wages

          48.     No recorded wages associated with Lenrry Cordero’s social security

   number were found in the State of Florida or in the State of Colorado. However, 2016

   and 2017 Federal Tax filings for Lenrry Cordero were discovered during the March 14,

   2018 consent search of his residence at 5816 Little River Drive. Lenrry Cordero claimed

   to be a self-employed handyman that earned a total gross income of $30,120 in 2017 and

   $25,000 in 2016. He claimed 5816 Little River Drive as the business address on the tax

   return form.

          49.     Yinette Medina, who is the girlfriend/common law wife of Cordero, has

   worked for Harvard Maintenance Inc. since 2015. She reported $15,972.75 in the first

   quarter of 2019, and $16,531.58 in the second quarter of 2019.

          50.     Despite this minimal reported income, as set forth below, Lenrry Cordero

   acquired three real properties without financing over the course of approximately 13



                                                13
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 14 of 20




   months, and appears to have spent at least $600,000.00 to purchase these properties.

          Defendant 5816 Little River Drive

          51.    On September 13, 2017, the property at 5816 Little River Road in Tampa,

   Florida was quit-claimed to Lenrry Cordero by Maria Pimentel of L&M Renovations, LLC.

   It is his primary residence with Yinette Medina.

          52.    According to open-source information, defendant 5816 Little River Road

   was listed for sale for $324,900 in September 2017.

          53.    On March 14, 2018, Cordero allowed agents inside defendant 5816 Little

   River Drive and signed a consent to search form. Agents found $29,520.00 in United

   States currency vacuum-sealed and hidden in the dishwasher, as well as multiple

   documents, indicating Cordero payed for the utilities at the residence.

          54.    Agents found also found a money counter, heat sealer, and rolls of vacuum

   seal plastic were seized, as were 3 vehicles for suspected proceeds of drug trafficking.

          55.    On August 1, 2018, Cordero placed the residence in a Land Trust, which

   names Lenrry Cordero’s brother, Lazaro Cordero Becerra, as the sole Trustee of the trust.

          Defendant 6801 Mitchell Circle

          56.    On June 15, 2018, the property at 6801 Mitchell Circle in Tampa, Florida

   was purchased by the Realtop Group LLC and placed into 6801 Mitchell Circle in Tampa,

   Florida 33634 Land Trust. Yunior Rivero was named as a Trustee / Manager of the trust.

          57.    According to open source information, defendant 6801 Mitchell Circle was

   sold to the prior owner in 2012 for $195,000.00.      Defendant 6801 Mitchell Circle is

   currently listed for sale for $409,900.00.

          58.    On April 11, 2019, Yinette Medina was placed on the 6801 Mitchell Circle



                                                14
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 15 of 20




   in Tampa, Florida 33634 Land Trust as a Trustee. 6801 Mitchell Circle in Tampa, Florida

   is listed as her address on the deed.

         59.    Law enforcement spoke with Lenrry Cordero’s cousin, Juan Becerra,

   another DTO member indicted in Colorado for cultivating marijuana. Becerra told law

   enforcement that Lenrry Cordero was putting his properties into other people’s names

   and other businesses to keep his property from being seized by the police. Becerra said

   Lenrry Cordero put properties in the name of his wife and father-in-law, Yinette and

   Rolando Medina.

         Defendant 5949 Mohr Loop

         60.    On October 12, 2018, Cordero purchased 5949 Mohr Loop in Tampa,

   Florida, in his name and Yinette Medina’s name. On September 12, 2019, the ownership

   of the property was transferred to Rolando Medina, who resides in Lehigh Acres, Florida.

   Rolando Medina is the father of Yinette Medina.

         61.    According to open-source information, defendant 5949 Mohr Loop was

   listed for sale for $85,000.00 in September 2018.

         62.     Juan Becerra told law enforcement he was with Lenrry Cordero when they

   drove to his property on Mohr Loop where he is having a new house built. Lenrry paid

   the construction crew chief in cash.

         63.    On October 19, 2019, a Notice of Commencement for a new single family

   house construction was filed with the Hillsborough County Clerk of Court for 5949 Mohr

   Loop. Rolando Medina was named as the owner, but an individual named Pedro Olivera

   signed as Authorized Signer for Rolando Medina.

         64.    On February 28, 2020, law enforcement observed a concrete block house



                                              15
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 16 of 20




   under construction with the roof being installed at defendant 5949 Mohr Loop. An officer

   working in an undercover capacity approached the construction crew at that address and

   asked for work.

          65.    On February 29, 2020, the undercover officer (UC) drove to defendant 5949

   Mohr Loop and asked for work. The construction contractor named Guillermo gave the

   UC the job over the phone. Guillermo told the UC that payment for the work would be

   made in cash. While the UC was at the Mohr Loop site, Lenrry Cordero dove up in a

   white SUV, looked, and left. One of the construction workers told the UC that the man in

   the SUV had hired Guillermo.

          66.    Each day the UC worked at the property, Lenrry Cordero drove up in the

   white SUV, observed from inside the vehicle for a while and then departed.

          Defendant 2016 Jaguar XJ

          67.    Defendant 2016 Jaguar XJ was purchased on May 25, 2018. It is titled in

   the name of Yinette Medina. The seller, from Burlington, North Carolina, sold it to Medina

   by posting an advertisement online.

          68.    Investigators contacted the seller to ask about the sale, and the seller

   relayed the following that the buyer, who was Medina, did not call, but only texted him

   leading up to the sale.

          69.    Medina said that they would drive to North Carolina but had to stop in

   Tennessee to meet with friends, who owed them money.

          70.    Medina and a male who appeared to be her boyfriend, asked to use Mr.

   Sumner’s garage so they could remove cash from the spare tire of the Dodge pickup truck

   in which they arrived. The cash was in denominations of $5, $10 and $20 US Dollar bills,



                                              16
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 17 of 20




   totaling approximately $48,000.00.

           71.   Medina said she was going to put the car in her dad’s name.

           72.   The seller was concerned that the money was counterfeit, so he and the

   buyers went to PNC Bank, where the bank counted the money and deposited it into the

   seller’s personal account. PNC Bank filed a Currency Transaction Report (CTR) on June

   4, 2018, which states that $46,000.00 was deposited into the seller’s account on May 25,

   2018.

           73.   Therefore, defendant 2016 Jaguar XJ represents proceeds traceable to an

   exchange of a controlled substance.




                                             17
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 18 of 20




                           VERIFICATION OF MICHAEL GOODWIN

                SPECIAL AGENT, HOMELAND SECURITY INVESTIGATIONS


          I, Homeland Security Investigations Special Agent, hereby state and aver under

   the pains and penalties of perjury that I have read the foregoing Factual Basis for

   Forfeiture and that the facts and information contained therein are true.

                                                    s/
                                                    Michael Goodwin
                                                    Special Agent - HSI

                                  FIRST CLAIM FOR RELIEF

          74.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          75.    By the foregoing and other acts, defendant 1342 S East Ellicott Road,

   Calhan, Colorado constitutes property used, or intended to be used, in any manner or

   part, to commit, or to facilitate the commission of violations of 21 U.S.C. § 801, et seq.,

   and therefore, is forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(7).

                                SECOND CLAIM FOR RELIEF

          76.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          77.    By the foregoing and other acts, defendant 139480 Highway 94, Rush,

   Colorado constitutes property used, or intended to be used, in any manner or part, to

   commit, or to facilitate the commission of violations of 21 U.S.C. § 801, et seq., and

   therefore, is forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(7).

                                  THIRD CLAIM FOR RELIEF

          78.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          79.    By the foregoing and other acts, defendant 5816 Little River Drive, Tampa,

   Florida, 33165 constitutes proceeds traceable to an exchange of a controlled substance


                                               18
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 19 of 20




   in violation of 21 U.S.C. § 801, et seq., and therefore, is forfeitable to the United States

   pursuant to 21 U.S.C. § 881(a)(6).

                                  FOURTH CLAIM FOR RELIEF

          80.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          81.    By the foregoing and other acts, defendant 6801 Mitchell Circle, Tampa,

   Florida, 33634 constitutes proceeds traceable to an exchange of a controlled substance

   in violation of 21 U.S.C. § 801, et seq., and therefore, is forfeitable to the United States

   pursuant to 21 U.S.C. § 881(a)(6).

                                   FIFTH CLAIM FOR RELIEF

          82.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          83.    By the foregoing and other acts, defendant 5949 Mohr Loop, Tampa,

   Florida, 33615 constitutes proceeds traceable to an exchange of a controlled substance

   in violation of 21 U.S.C. § 801, et seq., and therefore, is forfeitable to the United States

   pursuant to 21 U.S.C. § 881(a)(6).

                                   SIXTH CLAIM FOR RELIEF

          84.    The Plaintiff repeats and incorporates by reference the paragraphs above.

          85.    By    the   foregoing   and    other   acts, defendant      2016    Jaguar    XJ

   SAJWJ1CD5G8V94142 constitutes proceeds traceable to an exchange of a controlled

   substance in violation of 21 U.S.C. § 801, et seq., and therefore, is forfeitable to the United

   States pursuant to 21 U.S.C. § 881(a)(6).

          WHEREFORE, the United States prays for entry of a final order of forfeiture for

   the defendant property in favor of the United States, that the Unites States be

   authorized to dispose of the defendant property in accordance with law, and that the



                                                 19
Case 1:20-cv-01662-CMA-KMT Document 1 Filed 06/08/20 USDC Colorado Page 20 of 20




   Court enter a finding of probable cause for the seizure of the defendant property and

   issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.


         DATED this 8th day of June, 2020.




                                                   Respectfully submitted,

                                                   JASON R. DUNN
                                                   United States Attorney

                                              By: s/Tonya S. Andrews
                                                  Tonya S. Andrews
                                                  Assistant United States Attorney
                                                  1801 California Street, Suite 1600
                                                  Denver, Colorado 80202
                                                  Telephone: (303) 454-0100
                                                  Fax: (303) 454-0402
                                                  E-mail: tonya.andrews@usdoj.gov
                                                  Attorney for Plaintiff




                                              20
